Exhibit 10.3
RESTRICTED STOCK AGREEMENT
     THIS AGREEMENT is made effective on June 7, 2011 (the “Grant Date”),
between HARRIS INTERACTIVE INC., a Delaware Corporation (the “Company”), and AL
ANGRISANI (“Participant”). This Agreement is made in connection with the
Employment Agreement (defined below).
     WHEREAS, the Participant has entered into an Employment Agreement with the
Company on June 7, 2011 (the “Employment Agreement”);
     WHEREAS, the Company maintains its 2007 Long-Term Incentive Plan (the
“Plan”), which is incorporated into and forms a part of this Agreement; and
     WHEREAS, the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Restricted Stock Award under the Plan.
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:
     1. Award.
          (a) Grant. The Participant is hereby granted 500,000 shares (the
“Restricted Stock”) of the Company’s common stock, par value $.001 per share
(“Stock”), which shall be issued as hereinafter provided in Participant’s name
subject to certain restrictions thereon. Participant hereby accepts the
Restricted Stock subject to the terms and conditions of this Agreement.
          (b) Plan Incorporated. Participant acknowledges receipt of a copy of
the Plan and agrees that this award of Restricted Stock shall be subject to all
of the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.
          (c) Statement of Election. In connection with this Agreement, the
Participant will deliver to the Company an executed and completed Statement of
Decision Regarding Section 83(b) Election in the form provided by the Company.
     2. Risk of Forfeiture (“Forfeiture Restrictions”).
          (a) Forfeiture Due to Termination of Employment. Subject to Section
3(b) and Section 3(c), should either a Date of Termination occur prior to any of
the vesting dates provided in Section 3(a), Participant shall forfeit the right
to receive the Restricted Stock that would otherwise have vested on such
respective dates.

1



--------------------------------------------------------------------------------



 



          (b) Date of Termination. For purposes of this Section 2, the
Participant’s “Date of Termination” shall be the first day occurring on or after
the Grant Date on which the Participant’s employment with the Company terminates
for any reason.
          (c) Restrictions on Transfer. Neither the Restricted Stock nor any of
it may be voluntarily or involuntarily sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of until such time
as the restrictions contained in Section 2 lapse as to the applicable Restricted
Stock and it is fully vested. Upon any violation of this restriction, the
Restricted Stock not theretofore vested shall be forfeited.
     3. Lapse of Forfeiture Restrictions.
          (a) Vesting. Subject to Section 2, one-thirteen per month of the
Restricted Stock shall vest on the 30th day of each month commencing on June 30,
2011.
          (b) Termination Without Cause or for Good Reason. If the Company
terminates Participant’s employment without Cause (as defined in the Employment
Agreement) or Participant terminates his employment for Good Reason (as defined
in the Employment Agreement) (i) on or prior to December 31, 2011, then one-half
of the Restricted Stock shall vest (inclusive of shares of the Restricted Stock
that have vested previously), or (ii) after December 31, 2011, then all
non-vested Restricted Stock shall vest.
          (c) Change in Control. Upon the occurrence of a Change in Control (as
defined in the Plan), all non-vested Restricted Stock, not previously forfeited,
shall fully vest if the Participant’s Date of Termination does not occur before
such Change in Control.
          (d) Delivery of Certificates. Restricted Stock with respect to which
the Forfeiture Restrictions have lapsed shall cease to be subject to any
restrictions except as provided in Section 4(c) and Section 2.8 of the
Employment Agreement, and the Company shall promptly deliver to Participant a
certificate representing the shares as to which the Forfeiture Restrictions have
lapsed.
     4. Custody of Restricted Stock.
          (a) Custody. One or more certificates evidencing the Restricted Stock
shall be issued by the Company in Participant’s name, or at the option of the
Company, in the name of a nominee of the Company. The Company may cause the
certificate or certificates to be delivered upon issuance to the Secretary of
the Company or to such other depository as may be designated by the Committee as
a depository for safekeeping until forfeiture occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this Agreement. Upon
request of the Committee, Participant shall deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Stock then subject to the
Forfeiture Restrictions.
          (b) Additional Securities as Restricted Stock. Any securities received
as the result of ownership of Restricted Stock, including without limitation,
warrants, options, and securities received as a stock dividend or stock split,
or as a result of a recapitalization or

2



--------------------------------------------------------------------------------



 



reorganization (all such securities to be considered “Restricted Stock” for all
purposes under this Agreement), shall be held in custody in the same manner and
subject to the same conditions as the Restricted Stock with respect to which
they were issued. Participant shall be entitled to direct the Company to
exercise any warrant or option received and considered Restricted Stock
hereunder upon supplying the funds necessary to do so, in which event securities
so purchased shall constitute Restricted Stock. In the event any Restricted
Stock at any time consists of a security by its terms or otherwise convertible
into or exchangeable for another security at the election of the holder thereof,
Participant may exercise such right of conversion or exchange in the event the
failure to exercise or delay in exercising such right would result in its loss
or diminution of value, and any securities so acquired shall be deemed
Restricted Stock. In the event of any change in certificates evidencing
Restricted Stock by reason of any recapitalization, reorganization or other
transaction which results in a creation of Restricted Stock the Company is
authorized to deliver to the issuer the certificate evidencing the Restricted
Stock in exchange for a replacement certificate, which shall be deemed to be
Restricted Stock.
          (c) Delivery to Participant. Upon the lapse of the Forfeiture
Restrictions without forfeiture, the Company shall cause certificate(s) for the
vested Restricted Stock to be issued in the name of Participant in exchange for
the certificate evidencing the previously Restricted Stock. Notwithstanding any
other provisions of this Agreement, the issuance or delivery of any shares of
Stock (whether subject to restrictions or unrestricted) may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements of any regulation applicable to
the issuance or delivery of such shares. The Company shall not be obligated to
issue or deliver any shares of Stock if the issuance or delivery thereof shall
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any securities exchange.
     5. Status of Stock.
          (a) Rights as Stockholder. Subject to the restrictions contained
herein, the Participant shall have all voting and ownership rights applicable to
the Restricted Stock, including the right to receive dividends, whether or not
such Restricted Stock is vested and unless and until the Restricted Stock is
forfeited pursuant to the provisions of this Agreement.
          (b) Compliance with Securities Laws. Participant agrees that the
Restricted Stock will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.
Participant also agrees (i) that the legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws may be
applicable to the Restricted Stock, (ii) that the Company may refuse to register
the transfer of the Restricted Stock on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law, and
(iii) that the Company may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Restricted Stock.

3



--------------------------------------------------------------------------------



 



     6. Relationship to Company.
          (a) No Effect on Rights of Company. The existence of this Agreement
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganization or other changes in the Company’s capital structure or its
business, or any merger or consolidation of Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the
Restricted Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
          (b) No Guarantee of Service. This Agreement shall not confer upon
Participant any right with respect to continuance of employment by the Company
or any of its affiliates, nor shall it interfere in any way with any right the
Company, or its directors or stockholders, would otherwise have to terminate
such Participant’s employment at any time.
     7. Committee’s Powers. No provision contained in this Agreement shall in
any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee pursuant to the terms of the Plan, including, without
limitation, the Committee’s rights to make certain determinations and elections
with respect to the Restricted Stock.
     8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors and assigns of the Company and all persons lawfully
claiming under Participant.
     9. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
     10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and Participant has executed
this Agreement, all effective as of the Grant Date.

         
 
  Participant    
 
       
 
  /s/ Al Angrisani
 
   
 
  Al Angrisani    
 
       
 
  Harris Interactive Inc.    
 
       
 
  By: /s/ Marc H. Levin
 
   
 
  Its: EVP, General Counsel & Corporate Secretary    

5